                   IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           NO. 5:18-CR-00080-FL


UNITED STATES OF AMERICA                 :
                                         :
             v.                          :
                                         :
TERRY LEE DUPREE                         :


                           FINAL ORDER OF FORFEITURE

      WHEREAS, on December 11, 2018, this Court entered a Preliminary Order of

Forfeiture pursuant to the provision of 21 U.S.C. § 853, based upon the defendant

pleading guilty to 21 U.S.C. § 841(a)(1), and agreeing to the forfeiture of the property

listed in the December 11, 2018 Preliminary Order of Forfeiture, to wit: $14,874.00

in U.S. Currency;

      AND WHEREAS, the United States published notice of this forfeiture at the

www.forfeiture.gov web site for at least 30 consecutive days, between December 29,

2018 and January 27, 2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental

Rules for Admiralty of Maritime Claims and Asset Forfeiture Actions. Said published

notice advised all third parties of their right to the petition the court within sixty (60)

days from the first day of publication date for a hearing to adjudicate the validity of

their alleged legal interest in the forfeited property;

      AND WHEREAS, it appears from the record that no claims, contested or

otherwise, have been filed for any of the subject property described in this Court's




                                             1
December 11, 2018 Preliminary Order of Forfeiture, other than those specifically

mentioned herein.

      It is HEREBY ORDERED, ADJUDGED and DECREED:

      1.     That the subject currency listed in the December 11, 2018 Preliminary

Order of Forfeiture is hereby forfeited to the United States. That the United States

Marshal’s Service and/or is directed to dispose of the currency according to law.

      2.   That any and all forfeited funds shall be deposited by the United States

Department of Justice as soon as located or recovered into the Department of Justice’s

Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and 21 U.S.C. § 881(e).

      SO ORDERED this 13th day of March, 2019.




                                 __________________________________________
                                 LOUISE WOOD FLANAGAN
                                 UNITED STATES DISTRICT JUDGE




                                          2
